Citation Nr: 1725700	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  07-26 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss, to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969, to include service in the Republic of Vietnam.  His awards and decorations include a Combat Action Ribbon, among others.

This matter comes before the Board of Veterans' Appeals on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a Decision Review Officer in March 2008.  A transcript of the hearing is of record.  

This matter has been before the Board on several previous occasions, including in April 2015, when the Board denied entitlement to a compensable rating for bilateral hearing loss.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), after which the Court issued a July 2016 Memorandum Decision that set aside the Board's decision and remanded the issue for further adjudication.  The appeal returned to the Board in January 2017, where the issue was again remanded for referral to the VA's Director of Compensation Service for an opinion regarding the Veteran's entitlement to an extraschedular rating for his bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) (2016).  The appeal has since returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss has not been manifested by hearing acuity worse than Level I in the right ear and Level II in the left ear.

2.  The criteria for rating hearing loss disabilities adequately contemplates the symptoms of the Veteran's bilateral hearing loss


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss, on a schedular basis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for an extraschedular evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran is currently service connected for bilateral hearing loss with a noncompensable disability rating.  He asserts that his bilateral hearing loss is more disabling than the rating currently assigned.  

Increased Rating - Schedular

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

The Veteran underwent an audiological evaluation at the VA medical center in July 2006.  However, an examination for hearing must be conducted by a licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  38 C F R § 4.85.  Here although audiometry was completed, there is no report that a controlled speech discrimination test was performed.  As such, the
Board finds the July 2006 audiological evaluation to be inadequate for rating purposes on a schedular basis.  The Veteran was, however, afforded four additional audiological examinations by a licensed audiologist during the course of this appeal - in May 2007, April 2008, March 2010, and September 2014.  

Upon examination in May 2007, the Veteran reported reduced hearing, occasional ear aches, and dizziness. The results of the examination, as measured by a puretone audiometry test, were as follows:
 



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
25
20
21
LEFT
15
40
50
50
39

Speech recognition was 96 percent in the right ear and 92 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear.  Pursuant to Table VII, these levels correspond with a noncompensable disability evaluation.  

Upon examination in April 2008, the Veteran reported difficulty hearing and understanding at all times, and difficulty understanding speech from his left side.  The results of the examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
25
30
25
24
LEFT
20
40
50
45
39

Speech recognition was 100 percent in the right ear and 94 percent in the left ear, as measured by the Maryland CNC test.  

The Board notes that the audiological evaluation results indicate that the right ear was tested via bone condition rather than air condition, while the left ear appears to have results for both air condition and bone condition testing As such, this examination is inadequate for rating purposes.  However, using the bone conduction results and applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear.  Pursuant to Table VII, these levels correspond with a noncompensable disability evaluation.  

Upon examination in March 2010, the Veteran again reported difficulty hearing and understanding at all times, and difficulty understanding speech from his left side. The results of the examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
35
30
27
LEFT
30
40
55
55
45

Speech recognition was 96 percent in the right ear and 84 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.  Pursuant to Table VII, these levels correspond with a noncompensable disability evaluation.  

Finally, upon examination in September 2014, the Veteran reported difficulty clearly understanding speech especially in a classroom or conference setting.  He also reported that he reads lips and had often been criticized for speaking too loudly.  The results of the examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
25
20
19
LEFT
15
45
50
45
39

Speech recognition was 92 percent in the right ear and 88 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.  Pursuant to Table VII, these levels correspond with a noncompensable disability evaluation.  

Based upon the mechanical application of the audiological results to the rating criteria, at no point during the period on appeal does the Veteran's bilateral hearing loss disability warrant a compensable evaluation.  Thus, the Board finds that entitlement to a compensable rating for bilateral hearing loss is not warranted on a schedular basis.  

Increased Rating - Extraschedular

Although the level of the Veteran's bilateral hearing loss based upon the application of the audiological results does not warrant a higher disability rating on a schedular basis, the Veteran argues that his bilateral hearing loss is worse than the schedular criteria contemplates, and thus a higher disability rating should be awarded on an extraschedular basis. 
To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the matter to the Director of Compensation Service for assignment of an extraschedular evaluation that is commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Director of Compensation Service for the last step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In the present case, the matter was referred to VA's Director of Compensation for consideration of whether an extraschedular rating is warranted for the Veteran's service connected bilateral hearing loss pursuant to the Board's January 2017 remand.  In April 2017, the Director issued a letter concluding that an extra-schedular evaluation was not warranted.  The Director reasoned that he record did not indicate there was total deafness, and that hearing was reported as normal in the right ear.  In addition, the Veteran had not required hospitalization due to hearing loss, and was able to communicate with his VA healthcare providers.   Accordingly, the Director found that the regular schedular standards as applied in this case adequately describe and provide for the demonstrated level of disability. 

As noted by the Court in its most recent Memorandum Decision, in order to obtain an extraschedular rating under § 3.321, a claimant need not demonstrate that he is totally unemployable; he need only demonstrate marked interference with employment.  See Court's July 2016 Memorandum decision, quoting Thun, 22 Vet. App. at 117. 

Here, the Board notes several statements from the Veteran and his spouse indicating his bilateral hearing loss interferes with his job responsibilities.  Specifically, the Veteran has asserted during the course of this appeal that he has had difficulty clearly understanding speech at all times, especially from his left side and in a classroom or conference setting.  He noted that he has to "read lips".  The Veteran also reported being criticized for speaking too loudly.  At his March 2008 hearing before a DRO, the Veteran's spouse stated that she did not think he could hear himself in conversation, noting that he was always asking if she could hear him.  
Further, the September 2014 VA examiner opined that the Veteran's hearing loss resulted in intermittent difficulty understanding speech in difficult listening situations, such as with background noise, in groups, or at a distance, as well as when he could not see the speaker's faces, and that his condition may contribute to poor social interactions and family stress.  While the examiner also opined that the Veteran's hearing loss would have little impact on physical versus sedentary employment, the examiner noted this was only with amplification and reasonable accommodations.  The Board notes that the Veteran does indeed wear a hearing aid for a disability that has, thus far, been noncompensable.  The Board also notes that the Veteran is service connected for tinnitus, and at the September 2014 examination he complained that the ringing in his ears was constant and severe.  While the Board acknowledges the Veteran's past reports of dizziness and headaches, as well as ear pain, pressure, and clogging, the September 2014 VA examiner opined that, since these are vestibular symptoms, they were not related to his sensorineural hearing loss which is a condition of the nerves.  

The matter was referred to the Director who reviewed the record, and concluded that none of the evidence submitted by the Veteran showed exceptional interference with employment due to his bilateral hearing loss.  Notwithstanding the Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion. 

The Board has considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss disability during the relevant period on appeal.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations in a crowded room, an inability to her himself in conversation, having to "read lips," being criticized for speaking too loudly, and needing to regularly ask others to repeat themselves, which causes difficulties functioning in social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching this conclusion, the Board notes that the Veteran has attributed additional symptoms to his hearing loss disability such as dizziness and headaches, as well as ear pain, pressure, and clogging.  These symptoms are not contemplated in the rating schedule to be symptoms associated with hearing loss, but are specifically indicated by the rating schedule to be separately ratable disabilities.  These symptoms are recognized in the rating schedule as symptoms of otitis media (DC 6200 or DC 6201), cholesteatoma (DC 6200), mastoiditis (DC 6200), peripheral vestibular disorders (DC 6204), or Meniere's syndrome (DC 6205), which are separately compensable disabilities distinct from hearing impairment (DC 6100) (and not to be combined with hearing impairment in the case of Meniere's syndrome), and would be rated in accordance to the schedular criteria under the applicable Diagnostic Code, provided it is present in the Veteran and determined to be service connected.

However, the September 2014 VA examiner opined that, since these are vestibular symptoms, they were not related to his sensorineural hearing loss which is a condition of the nerves.  While the Veteran's reports of these symptoms is credible, the Board places greater probative weight on the opinion reached by the VA examiner regarding the relationship of these symptoms to a vestibular disorder rather than his service-connected hearing loss disability as the examiner, unlike the Veteran, is competed to render opinions regarding medical issues such as the etiology of his perceived symptomatology.  

As there is no competent evidence in the record to suggest that these symptoms that have been identified as vestibular symptoms rather than symptoms of hearing loss
are related to the service-connected bilateral hearing loss disability, the Board is precluded from finding such a relationship exists.  See 38 C.F.R. § 4.14 (2016) ("[T]he use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation. . . [is] to be avoided.").

In order for the Veteran to obtain a rating for these identified vestibular symptoms either together with or separate from hearing loss or to obtain a rating for otitis media (DC 6200 or DC 6201), cholesteatoma (DC 6200), mastoiditis (DC 6200), peripheral vestibular disorder (DC 6204), or Meniere's syndrome (DC 6205) in lieu of hearing loss, service connection must first be established for these symptoms or the disability that accounts for these symptoms.  The competent evidence of record shows that these symptoms have not been attributed to his hearing loss disability.

With respect to functional impairment due to social isolation as a result of his hearing loss disability, this symptom is not contemplated in the rating schedule to be a symptom associated with hearing loss.  Rather, these symptoms are indicated by the rating schedule to be a symptom of a mental disorder, which is a separately compensable disability distinct from hearing impairment (DC 6100) and would be rated in accordance with the schedular criteria for a mental disorder under 38 C.F.R. § 4.130 (2016), provided it is present in the Veteran and determined to be service connected.

Turning to the question of whether symptoms of social isolation are related to the service-connected bilateral hearing loss disability so as to be considered in determining whether extraschedular referral might be warranted, the Board notes the Veteran is currently rated as 50 percent disabled for Post Traumatic Stress Disorder (PTSD).  This rating is based on social and occupational impairment.  To assign an additional rating on an extrascheular basis for such symptoms as due to his hearing loss disability would amount to impermissible pyramiding as the Board may not evaluate the same manifestations under different diagnoses.  38 C.F.R. § 4.14 .

For these reasons, the Board finds that the record does not establish that Veteran's bilateral hearing loss is so exceptional or unusual as to warrant an extraschedular evaluation.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss on a schedular basis is denied.

Entitlement to a compensable evaluation for bilateral hearing disability on an extraschedular basis is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


